Exhibit 10.41

H. C .WAINWRIGHT & CO., lNC.

Investments Since 1868

52 Vanderbilt Avenue, 12th Floor

 

Phone: (212) 856-5700

New York, NY 10017

 

Fax: (212) 856-5753

 

Engagement Letter and Proposal-Subject to Commitment Committee Approval
Private and Confidential

April 28, 2006

Senesco Technologies, Inc.
303 George Street
Suite 420
New Brunswick, NJ 08901
Attention: Mr. Bruce C. Galton

President and Chief Executive Officer

Dear Mr. Galton:

We are pleased that Senesco Technologies, Inc., a company incorporated under the
laws of the State of Delaware (the “Company”), has decided to retain H.C.
Wainwright & Co., Inc. (“H.C. Wainwright”) on an exclusive basis to act as
placement agent in connection with the proposed offering of equity and/or equity
linked securities, including convertible securities, of the Company in an amount
up to $10.0 million (the “Financing”). The sale of the securities may be
completed under an effective shelf registration statement, if applicable, or may
occur through a series of one or more private placements pursuant to one or more
exemptions from registration under the Securities Act of 1933, as amended (the
“Securities Act”), and in compliance with applicable securities laws of states
and other jurisdictions (“Blue Sky Laws”). This letter agreement (“Agreement”)
will confirm H.C. Wainwright’s acceptance of such retention and set forth the
terms of our engagement. For purposes of this Agreement, the term “Company”
shall include all of Senesco Technologies, Inc.’s subsidiaries, affiliates,
entities, successors and assigns.

1.             Retention.  Subject to the terms and conditions of this
Agreement, the Company hereby retains H.C. Wainwright as its exclusive placement
agent to arrange for the sale of securities on terms and conditions satisfactory
to the Company and H.C. Wainwright and H.C. Wainwright accepts such retention on
a “best efforts” basis and on the other terms and conditions set forth in this
Agreement.

During the term of this Agreement as set forth in Section 9, the Company shall
not, and shall not permit its affiliates or their representatives to, directly
or indirectly, (i) offer any securities for sale to, or otherwise contact,
discuss or negotiate with respect to any offer or sale of any securities with,
any person, (ii) authorize anyone other than H.C. Wainwright to act on behalf of
the Company to place any securities or (iii) have any discussions or
negotiations with any person other than H.C. Wainwright with respect to engaging
such person as a finder, broker, dealer, agent or financial advisor in
connection with any sale of securities. The Company shall, and shall cause its
affiliates and its and their officers, directors, employees and representatives
to, promptly refer to H.C. Wainwright all offers, inquiries and proposals
relating to any securities received at any time during the term of this
Agreement.

2.             Information.   In connection with H.C. Wainwright’s activities
hereunder, the Company will furnish H.C. Wainwright with all material and
information regarding the business and financial


--------------------------------------------------------------------------------




condition of the Company (the “Information”), and with a private placement
memorandum with respect to the Company and the Placement, if required (such
memorandum in the form authorized by the Company, including any exhibits or
supplements thereto, being the “Private Placement Materials”). In addition, the
Company shall provide H.C. Wainwright with reasonable access upon prior notice
to the Company’s officers, directors, employees and advisors during normal
business hours. The Company represents and warrants to H.C. Wainwright that all
Information and Private Placement Materials made available to H.C. Wainwright
hereunder will be complete and correct in all material respects and will not
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein not misleading in light of the
circumstances under which such statements are or will be made. The Company
further represents and warrants that any projections and other forward-looking
information provided by it to H.C. Wainwright will have been prepared in good
faith and will be based upon assumptions which, in light of the circumstances
under which they are made, are reasonable. The Company recognizes and confirms
that H.C. Wainwright: (i) will use and rely primarily on the Information and the
Private Placement Materials and on information available from generally
recognized public sources in performing the services contemplated by this
Agreement without having independently verified the same; (ii) does not assume
responsibility for the accuracy or completeness of the Information and Offering
Materials and such other information; (iii) will not make an appraisal of any
assets of the Company; and (iv) retains the right to continue to perform due
diligence during the course of the engagement. In addition, H.C. Wainwright is
authorized as the Company’s exclusive placement agent in connection with capital
raising efforts to transmit to any prospective investor a copy or copies of the
Private Placement Materials, forms of purchase agreements and any other legal
documentation supplied to H.C. Wainwright for transmission to any prospective
investor by or on behalf of the Company or by any of the Company’s officers,
representatives or agents, in connection with the performance of H.C.
Wainwright’s services hereunder or any transaction contemplated hereby. Any
advice rendered by H.C. Wainwright pursuant to this Agreement may not be
disclosed publicly without H.C. Wainwright’s prior written consent. H.C.
Wainwright hereby acknowledges that certain of the Information received by H.C.
Wainwright may be confidential and/or proprietary, including Information with
respect to the Company’s technologies, products, business plans, marketing, and
other Information which must be maintained by H.C. Wainwright as confidential
unless; (i) disclosure is required by law or requested by any government,
regulatory or self-regulatory agency or body; (ii) any Information is or becomes
generally available to the public not as a result of a breach of any
confidentiality agreement with the Company; or (iii) any Information was or
becomes available to H.C. Wainwright on a non-confidential basis from a source
other than the Company or any of its representatives not as a result of a breach
of any confidentiality agreement with the Company. H.C. Wainwright agrees that
it will not disclose such confidential and/or proprietary Information to any
other companies in the industry in which the Company is involved or use such
confidential and/or proprietary Information to the detriment of the Company.

3.             Compensation.  As consideration for H.C. Wainwright’s services
pursuant to this Agreement, H.C. Wainwright shall be entitled to receive, and
the Company agrees to pay H.C. Wainwright, the following compensation:

(a)                                                  At each closing of the
Financing, the Company shall pay H.C. Wainwright a cash fee of seven percent
(7%) of the aggregate amount of capital actually invested in the Company from
investors, other than those investors in the Financing introduced by the Company
as set forth in subsection (b) below. The fees shall be earned by and paid to
H.C. Wainwright by the Company, via wire transfer on the day of each closing, in
connection with each Financing undertaken by the Company.

2


--------------------------------------------------------------------------------




(b)                                                 In the event that the
Company introduces investors to the Financing, H.C. Wainwright shall receive a
management fee equal to three percent (3%) for any amount of investment such
investors shall make in the Company.

(c)                                                  In the event that the
Company retains a solicitation agent with respect to its warrants, H.C.
Wainwright shall act as solicitation agent on behalf of the Company in
connection with the exercise of investor warrants issued in connection with the
Financings and shall pay H.C. Wainwright a cash fee of seven percent (7%) of the
aggregate consideration received by the Company in connection with the exercise
of such warrants as a result of H.C. Wainwright’s efforts.

(d)                                                 On each closing date of a
Financing, the Company shall issue to H.C. Wainwright or its permitted
assignees, warrants (the “Agent Warrants”) to purchase such number of shares of
common stock of the Company equal to seven percent (7%) of the aggregate number
of shares of common stock sold (or issuable upon exercise of any convertible
securities sold) in such Financing at an exercise price equal to 100% of the
purchase price or the conversion price of the securities sold in the Financing.
The Agent Warrants shall provide for (a) a 5-year term, and (b) cashless
exercise provisions, (c) piggyback and demand registration rights and (d) anti
dilution against organic changes (i.e. stock splits). The shares of Common Stock
of the Company underlying the Agent Warrants, if any, (or the shares of Common
Stock underlying the securities issuable upon exercise of the Agent Warrants)
shall be registered in the registration statement, if any, filed in connection
with the Financing.

(e)                                                  The Company agrees that if
within twelve (12) months from the effective date of the termination of this
Agreement either the Company or any party to whom the Company was originally
introduced by H.C. Wainwright or who was contacted by H.C. Wainwright in
connection with its services for the Company hereunder proposes a Financing
involving the Company or provides Financing to the Company and H.C. Wainwright
is not engaged as the Company’s exclusive financial advisor, agent and/or
investment banker in connection with such Financing, then, if any such Financing
is consummated, the Company shall pay to H.C. Wainwright the fees set forth
above, that H.C. Wainwright would have received had H.C. Wainwright been engaged
as the Company’s exclusive financial advisor in connection with such Financing.
As promptly as practicable after the termination of this Agreement, the parties
shall agree on the list of investors introduced by H.C. Wainwright to the
Company in connection with the Financing for which this subsection (e) shall be
applicable. From time to time, H.C. Wainwright will provide this list of such
investor to the Company.

4.             Certain Placement Procedures.  The Company and H.C. Wainwright
each represents to the other that it has not taken, and the Company and H.C.
Wainwright each agrees with the other that it will not take any action, directly
or indirectly, so as to cause the Financing to fail to be entitled to rely upon
the exemption from registration afforded by Section 4(2) of the Securities Act.
In effecting the Financing, the Company and H.C. Wainwright each agrees to
comply in all material respects with applicable provisions of the Securities Act
and any regulations thereunder and any applicable state laws and requirements.
The Company agrees that any representations and warranties made by it to any
investor in the Financing shall be deemed incorporated herein in their entirety
and also to be made to H.C. Wainwright for its benefit. The Company agrees that
it shall cause an opinion of its counsel to be addressed and delivered to H.C.
Wainwright and any investors in the Financing.

3


--------------------------------------------------------------------------------




5.             Expenses.  In addition to payment to H.C. Wainwright of the
compensation set forth in Section 3 hereof, the Company shall promptly upon
request from time to time reimburse H.C. Wainwright for all reasonable expenses
(including, without limitation, fees and disbursements of counsel, all travel
expenses, blue sky fees and expenses, filings with the National Association of
Securities Dealers, Inc. (the “NASD”), expenses related to background checks and
all other out-of-pocket expenses) incurred by H.C. Wainwright in connection with
its engagement hereunder. These expenses shall not exceed $20,000 and H.C.
Wainwright will provide the Company an invoice and copies of receipts pursuant
to its expenses; provided that the foregoing limitation and consent shall not
apply to legal fees or NASD or “blue sky” fees and expenses. In connection with
the Financing, the Company shall not incur legal fees related to the drafting
and review of legal documents, on behalf of the investors, to exceed $30,000.

6.             Indemnification.  The Company agrees to indemnify H.C. Wainwright
in accordance with the indemnification and other provisions attached to this
Agreement as Exhibit A (the “Indemnification Provisions”), which provisions are
incorporated herein by reference and shall survive the termination or expiration
of this Agreement.

7.             Future Rights.  As additional consideration for its services
hereunder and as an inducement to cause H.C. Wainwright to enter into this
Agreement, if at any time during the term of this Agreement or within twelve
(12) months from the effective date of the termination of this Agreement, the
Company proposes to effect a public offering of its securities, a financing or
any other transaction or to engage an investment banking firm to provide such
services to the Company (other than during the term of this Agreement the
services to be provided by H.C. Wainwright hereunder), the Company shall offer
to retain H.C. Wainwright as manager of such offering, or as its exclusive
advisor, agent and/or investment banker in connection with such financing or
other matter, upon such terms as the parties may mutually agree, such terms to
be set forth in a separate engagement letter or other agreement between the
parties. The terms of such engagement for a public offering will be delineated
in a separate and specific agreement; provided that the fees associated with
such engagement would he 7% cash and 7% underwriters’ warrants, for any offering
up to $20,000,000 and negotiated above that level, as to conform with the NASD
Guideline of Underwriters’ compensation. Such offer shall be made in writing in
order to be effective. The Company shall not offer to retain any other
investment banking firm in connection with any such offering, financing or other
matter on terms more favorable than those discussed with H.C. Wainwright without
offering to retain H.C. Wainwright on such more favorable terms. H.C. Wainwright
shall notify the Company within 30 days of its receipt of the written offer
contemplated above as to whether or not it agrees to accept such retention. If
H.C. Wainwright should decline such retention, the Company shall have no further
obligations to H.C. Wainwright, except as specifically provided for herein.
Notwithstanding the foregoing, if the Company shall terminate this Agreement
pursuant to Section 9 below, then H.C. Wainwright shall not be entitled to any
rights set forth in this Section 7.

8.             Other Activities.  The Company acknowledges that H.C. Wainwright
has been, and may in the future be, engaged to provide services as an
underwriter, placement agent, finder, advisor and investment banker to other
companies in the industry in which the Company is involved. Subject to the
confidentiality provisions of H.C. Wainwright contained in Section 2 hereof, the
Company acknowledges and agrees that nothing contained in this Agreement shall
limit or restrict the right of H.C. Wainwright or of any member, manager,
officer, employee, agent or representative of H.C. Wainwright, to be a member,
manager, partner, officer, director, employee, agent or representative of,
investor in, or to engage in, any other business, whether or not of a similar
nature to the Company’s business, nor to limit or restrict the right of H.C.
Wainwright to render services of any kind to any other corporation, firm,
individual or association. H.C. Wainwright may, but shall not be required to,
present opportunities to the Company.

9.             Termination; Survival of Provisions.  Either H.C. Wainwright or
the Company may terminate this Agreement at any time upon 30 days’ prior written
notice to the other party after the three

4


--------------------------------------------------------------------------------




(3) month anniversary of the completion of the Private Placement Materials. In
the event of such termination, the Company shall pay and deliver to H.C.
Wainwright: (i) all compensation earned through the date of such termination
(“Termination Date”) pursuant to any provision of Section 3 hereof, and (ii) all
compensation which may be earned by H.C. Wainwright after the Termination Date
pursuant to Section 3 hereof, and shall reimburse H.C. Wainwright for all
expenses incurred by H.C. Wainwright in connection with its services hereunder
pursuant to Section 5 hereof. All such fees and reimbursements due to H.C.
Wainwright pursuant to the immediately preceding sentence shall be paid to H.C.
Wainwright on or before the Termination Date (in the event such fees and
reimbursements are earned or owed as of the Termination Date) or upon the
closing of a Financing or any applicable portion thereof (in the event such fees
are due pursuant to the terns of Section 3 hereof). Notwithstanding anything
expressed or implied herein to the contrary: (i) any Agency Agreement entered
into between H.C. Wainwright and the Company may only be terminated in
accordance with the terms thereof, notwithstanding an actual or purported
termination of this Agreement, and (ii) the terms and provisions of Sections 3,
5, 6 (including, but not limited to, the Indemnification Provisions attached to
this Agreement and incorporated herein by reference), 7, 8, 9, 10, 11, 13, 14,
15, 18, 19 and 20 shall survive the termination of this Agreement. In the event,
all of the individuals referenced on Schedule 1 were to leave the firm, the
Company would have the right at such time to terminate this Agreement upon 30
days written notice, after such date.

10.           Notices.  All notices provided hereunder shall be given in writing
and either delivered personally or by overnight courier service or sent by
certified mail, return receipt requested, or by facsimile transmission, if to
H.C. Wainwright, to H.C. Wainwright & Co, Inc., 52 Vanderbilt Avenue, 12th
Floor, New York, NY 10017, Attention: Anthony J. Sarkis, Director of Investment
Banking, Fax No. (212) 856-5750, and if to the Company, to the address, set
forth on the first page of this Agreement, Attention: Bruce C. Galton, Fax No.:
732-296-9292. Any notice delivered personally or by fax shall be deemed given
upon receipt (with confirmation of receipt required in the case of fax
transmissions); any notice given by overnight courier shall be deemed given on
the next business day after delivery to the overnight courier; and any notice
given by certified mail shall be deemed given upon the second business day after
certification thereof.

11.           Governing Law; Jurisdiction; Waiver of Jury Trial.  This Agreement
shall be governed by and construed in accordance with the laws of the State of
New York applicable to agreements made and to be fully performed therein,
without regard to conflicts of law principles. The Company irrevocably submits
to the exclusive jurisdiction of any court of the State of New York or the
United States District Court for the Southern District of the State of New York
for the purpose of any suit, action or other proceeding arising out of this
Agreement, or any of the agreements or transactions contemplated hereby, which
is brought by or against the Company, and agrees that service of process in
connection with any such suit, action or proceeding may be made upon the Company
in accordance with Section 10 hereof. The parties hereby expressly waive all
rights to trial by jury in any suit, action or proceeding arising under this
Agreement.

12.           Amendments.  This Agreement may not be modified or amended except
in a writing duly executed by the parties hereto.

13.           Independent Contractor; Nondisclosure of Confidential Information.
 H.C. Wainwright has been retained under this agreement as an independent
contractor with duties owed solely to the Company and nothing in this Agreement
or the nature of the H.C. Wainwright’s services shall be deemed to create a
fiduciary or agency relationship between the Company and H.C. Wainwright. The
advice, written or oral, rendered by H.C. Wainwright pursuant to this Agreement
is intended solely for the benefit and use of the Company in considering the
matters to which this agreement relates, and the Company agrees that such advice
may not be relied upon by any other person, used for any other purpose,
reproduced, disseminated, or referred to at any time, in any manner or for any
purpose, nor shall any

5


--------------------------------------------------------------------------------




public references to H.C. Wainwright be made by the Company, without the prior
written consent of H.C. Wainwright, which consent shall not be unreasonably
withheld. In addition to the foregoing, H.C. Wainwright shall have no authority
to bind the Company, and the Company has the right to reject any investor in its
sole discretion.

14.           Best Efforts Engagement for Capital Raising.  It is expressly
understood and acknowledged that H.C. Wainwright’s engagement for the Financing
does not constitute any commitment, express or implied, on the part of H.C.
Wainwright or of any of its affiliates to purchase or place the Company’s
securities or to provide any type of financing and that the Financing will be
conducted by H.C. Wainwright on a “best efforts” basis. H.C. Wainwright
represents, warrants and covenants that it will comply with all applicable
provisions of the Securities Act, the Securities Exchange Act of 1934, as
amended, Blue Sky Laws, and all related rules and regulations, in connection
with this Financing.

15.           Press Announcements.  The Company agrees that H.C. Wainwright
shall, upon a successful transaction, have the right to place advertisements in
financial and other newspapers and journals and websites at its own expense
describing its services to the Company hereunder. The foregoing shall also
include placement of a tombstone on the H.C. Wainwright corporate website.
Conversely, the Company agrees that it shall not use H.C. Wainwright’s name, nor
the name of any of its employees, representatives or affiliates in any public
manner without prior written consent from H.C. Wainwright.

16.           Headings.  The section headings in this Agreement have been
inserted as a matter of reference and are not part of this Agreement.

17.           Successors and Assigns.  The benefits of this Agreement shall
inure to the parties hereto, their respective successors and assigns and to the
indemnified parties hereunder and their respective successors and assigns, and
the obligations and liabilities assumed in this Agreement shall be binding upon
the parties hereto and their respective successors and assigns. Notwithstanding
anything contained herein to the contrary, neither H.C. Wainwright nor the
Company shall assign any of its obligations hereunder without the prior written
consent of the other party.

18.           No Third Party Beneficiaries.  This Agreement does not create, and
shall not be construed as creating, any rights enforceable by any person or
entity not a party hereto, except those entitled to the benefits of the
Indemnification Provisions. Without limiting the foregoing, the Company
acknowledges and agrees that H.C. Wainwright has been retained under this
Agreement as an independent contractor and is not being engaged as, and shall
not be deemed to be, an agent or fiduciary of the Company’s stockholders or
creditors or any other person by virtue of this Agreement or the retention of
H.C. Wainwright hereunder, all of which are hereby expressly waived.

19.           Waiver.. Any waiver or any breach of any of the terms or
conditions of this Agreement shall not operate as a waiver of any other breach
of such terms or conditions or of any other term or condition, nor shall any
failure to insist upon strict performance or to enforce any provision hereof on
any one occasion operate as a waiver of such provision or of any other provision
hereof or a waiver of the right to insist upon strict performance or to enforce
such provision or any other provision on any subsequent occasion. Any waiver
must be in writing.

20.           Counterparts.  This Agreement may be executed in any number of
counterparts and by facsimile transmission, each of which shall be deemed to be
an original instrument, but all of which taken together shall constitute one and
the same agreement. Facsimile signatures shall be deemed to be original
signatures for all purposes.

6


--------------------------------------------------------------------------------




[Signature Page Follows]

7


--------------------------------------------------------------------------------




 

If the foregoing correctly sets forth our agreement, please sign the enclosed
copy of this Agreement in the space provided below and return it to us.

 

Very truly yours,

 

 

 

H.C. WAINWRIGHT & CO., INC.

 

 

 

 

 

By:

/s/ Anthony J. Sarkis

 

 

 

Anthony J. Sarkis

 

 

Head of Investment Banking

 

 

 

By:

/s/ John R. Clarke

 

 

 

John R. Clarke

 

 

President

 

 

Agreed to and accepted this 1st day of May 2006

 

Senesco Technologies, Inc.

 

 

By:

/s/ Bruce C. Galton

 

 

 

Bruce C. Galton

 

 

 

President and Chief Executive Officer

 

8


--------------------------------------------------------------------------------




Exhibit A

INDEMNIFICATION PROVISIONS

Capitalized terms used in this Exhibit shall have the meanings ascribed to such
terms in the Agreement to which this Exhibit is attached.

The Company agrees to indemnify and hold harmless H.C. Wainwright and each of
the other Indemnified Parties (as hereinafter defined) from and against any and
all losses, claims, damages, obligations, penalties, judgments, awards,
liabilities, costs, expenses and disbursements, and any and all actions, suits,
proceedings and investigations in respect thereof and any and all legal and
other costs, expenses and disbursements in giving testimony or furnishing
documents in response to a subpoena or otherwise (including, without limitation,
the costs, expenses and disbursements, as and when incurred, of investigating,
preparing, pursing or defending any such action, suit, proceeding or
investigation (whether or not in connection with litigation in which any
Indemnified Party is a party)) (collectively, “Losses”), directly or indirectly,
caused by, relating to, based upon, arising out of, or in connection with, H.C.
Wainwright’s acting for the Company, including, without limitation, any act or
omission by H.C. Wainwright in connection with its acceptance of or the
performance or non-performance of its obligations under the Agreement between
the Company and H.C. Wainwright to which these indemnification provisions are
attached and form a part (the “Agreement”), any breach by the Company of any
representation, warranty, covenant or agreement contained in the Agreement (or
in any instrument, document or agreement relating thereto, including any Agency
Agreement), or the enforcement by H.C. Wainwright of its rights under the
Agreement or these indemnification provisions, except to the extent that any
such Losses are found in a final judgment by a court of competent jurisdiction
(not subject to further appeal) to have resulted primarily and directly from the
gross negligence or willful misconduct of the Indemnified Party seeking
indemnification hereunder. The Company also agrees that no Indemnified Party
shall have any liability (whether direct or indirect, in contract or tort or
otherwise) to the Company for or in connection with the engagement of H.C.
Wainwright by the Company or for any other reason, except to the extent that any
such liability is found in a final judgment by a court of competent jurisdiction
(not subject to further appeal) to have resulted primarily and directly from
such Indemnified Party’s gross negligence or willful misconduct.

These Indemnification Provisions shall extend to the following persons
(collectively, the “Indemnified Parties”): H.C. Wainwright, its present
affiliated entities, managers, members, directors, officers, stockholders,
employees, legal counsel, agents and controlling persons (within the meaning of
the federal securities laws), and the officers, directors, partners,
stockholders, members, managers, employees, legal counsel, agents and
controlling persons of any of them. These indemnification provisions shall be in
addition to any liability, which the Company may otherwise have to any
Indemnified Party.

If any action, suit, proceeding or investigation is commenced, as to which an
Indemnified Party proposes to demand indemnification, it shall notify the
Company with reasonable promptness; provided, however, that any failure by an
Indemnified Party to notify the Company shall not relieve the Company from its
obligations hereunder. An Indemnified Party shall have the right to retain
counsel of its own choice to represent it, and the fees, expenses and
disbursements of such counsel shall be borne by the Company. Any such counsel
shall, to the extent consistent with its professional responsibilities,
cooperate with the Company and any counsel designated by the Company. The
Company shall be liable for any settlement of any claim against any Indemnified
Party made with the Company’s written consent. The Company shall not, without
the prior written consent of H.C. Wainwright, settle or compromise any claim, or
permit a default or consent to the entry of any judgment in respect thereof,
unless such settlement, compromise or consent (i) includes, as an unconditional
term thereof, the giving by the

9


--------------------------------------------------------------------------------




claimant to all of the Indemnified Parties of an unconditional release from all
liability in respect of such claim, and (ii) does not contain any factual or
legal admission by or with respect to an Indemnified Party or an adverse
statement with respect to the character, professionalism, expertise or
reputation of any Indemnified Party or any action or inaction of any Indemnified
Party.

In order to provide for just and equitable contribution, if a claim for
indemnification pursuant to these indemnification provisions is made but it is
found in a final judgment by a court of competent jurisdiction (not subject to
further appeal) that such indemnification may not be enforced in such case, even
though the express provisions hereof provide for indemnification in such case,
then tile Company shall contribute to the Losses to which any Indemnified Party
may be subject (i) in accordance with the relative benefits received by the
Company and its stockholders, subsidiaries and affiliates, on the one hand, and
the Indemnified Party, on the other hand, and (ii) if (and only if) the
allocation provided in clause (i) of this sentence is not permitted by
applicable law, in such proportion as to reflect not only the relative benefits,
but also the relative fault of the Company, on the one hand, and the Indemnified
Party, on the other hand, in connection with the statements, acts or omissions
which resulted in such Losses as well as any relevant equitable considerations.
No person found liable for a fraudulent misrepresentation shall be entitled to
contribution from any person who is not also found liable for fraudulent
misrepresentation. The relative benefits received (or anticipated to be
received) by the Company and it stockholders, subsidiaries and affiliates shall
be deemed to be equal to the aggregate consideration payable or receivable by
such parties in connection with the transaction or transactions to which the
Agreement relates relative to the amount of fees actually received by H.C.
Wainwright in connection with such transaction or transactions. Notwithstanding
the foregoing, in no event shall the amount contributed by all Indemnified
Parties exceed the amount of fees previously received by H.C. Wainwright
pursuant to the Agreement.

Neither termination nor completion of the Agreement shall affect these
Indemnification Provisions which shall remain operative and in full force and
effect. The Indemnification Provisions shall be binding upon the Company and its
successors and assigns and shall inure to the benefit of the Indemnified Parties
and their respective successors, assigns, heirs and personal representatives.

10


--------------------------------------------------------------------------------




Schedule 1

H.C. Wainwright Deal Team

Anthony J. Sarkis – Head of Investment Banking

John R. Clarke – President, Managing Director, Investment Banking

Jason A. Stein – Associate, Investment Banking

Ari J. Fuchs – Sr. Associate, Investment Banking

11


--------------------------------------------------------------------------------